PER CURIAM.
We have here conviction and punishment as for a third offense. An allegation in an indictment that an offense is a second one is a conclusion, and it should be sufficiently shown that the later offense occurred after the conviction for the earlier one. Even so, this indictment alleges and the proof shows a sufficiently early conviction as and for1 a second offense; it must be presumed that such conviction was rightful, and this presumption sufficiently cures any possible lack of particularity by not stating the date of the offense which was the basis of , that conviction.
The judgment is affirmed, and the mandate will issue forthwith.